Case 1:17-cv-00928-RBK-KMW Document 50-1 Filed 01/24/20 Page 1 of 2 PagelD: 382

MARKS, O’NEILL, O’BRIEN,

DOHERTY & KELLY, P.C.

BY: Christian M. Scheuerman, Esquire ATTORNEY FOR DEFENDANT
Attorney I.D. 02710-2007 Healthcare Revenue Recovery
535 Route 38 East Group, LLC

Suite 501

Cherry Hill, NJ 08002
(856)663-4300

447-102973(SXK/CMS)
UNITED STATES

Elaine Levins and William Levins, on DISTRICT COURT
behalf of themselves and others similarly CAMDEN VICINAGE
situated
DOCKET NO. 1:17-cv-00928-

VS. RBK-KMW
Healthcare Revenue Recovery Group, CIVIL ACTION
LLC d/b/a ARS Account Resolution
Services DECLARATION OF COUNSEL

 

I, Christian M. Scheuerman, Esquire, of full age, do hereby declare as
follows:

l. I am an attorney-at-law, licensed to practice in the Federal District
Courts of New Jersey and the Eastern District of Pennsylvania, and am a partner at
the law firm of Marks, O’Neill, O’Brien, Doherty & Kelly, P.C., attorneys for
Defendant Healthcare Revenue Recovery Group, LLC. I am fully familiar with the
facts and circumstances of the above-captioned matter.

2. I make this declaration based on personal knowledge.
3, Exhibit A is a true and accurate copy of the complaint.
4. Exhibit B is a true and accurate copy of the amended complaint.

ar Exhibit C is a true and accurate copy of the September 26, 2017 Order

and Opinion.
6. Exhibit D is a true and accurate copy of the August 22, 2018 Third
Circuit Opinion.

{NJ062990.1}
Case 1:17-cv-00928-RBK-KMW Document 50-1 Filed 01/24/20 Page 2 of 2 PagelD: 383

7. Exhibit E is a true and accurate copy of Defendant’s alternative trade
name registration.

8. Exhibit F is a true and accurate copy of portions of David
Friedlander’s deposition transcript.

9. Exhibit G is a true and accurate copy of Defendant’s interrogatory
answers,

10. Exhibit H is a true and accurate copy of the November 30, 2015 ARS
letter to Plaintiffs.

Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the
foregoing is true and correct.

MARKS, O’NEILL, O’ BRIEN,
DOHERTY & KELLY, P.C.

/s/ Christian M. Scheuerman, Esquire
Christian M. Scheuerman, Esquire

{NJ062990.1}
